Citation Nr: 1711891	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  01-00 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder.

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John V. Tucker, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for anxiety disorder and assigned a 10 percent disability rating, effective February 26, 2010.

The Veteran presented testimony at a Board hearing in St. Petersburg in October 2016.  The transcript from this hearing has been associated with the record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  The Court further held that when evidence of unemployability is submitted during the pendency of a claim for an increased evaluation, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability, when such evidence indicates that unemployability is due, at least in part, to the underlying disability on appeal.  In November 2016, the Veteran submitted a private vocational assessment reflecting an opinion that the Veteran is unable to work due to his service-connected psychiatric disability.  The issue of entitlement to a TDIU is therefore found to have been raised in connection with the claim for a higher rating for the Veteran's service-connected psychiatric disability here on appeal, and it has been added as an issue before the Board.

Since the issuance of the statement of the case (SOC) in November 2012, additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As an initial matter, the Board notes that the most recent VA medical records in the claims file are from March 2012; however, at his hearing in October 2016, the Veteran indicated that he was in receipt of ongoing psychiatric treatment from VA.  In addition, the Veteran testified that he had undergone anger management classes in 2010; however, these records are not part of the claims file, and it does not appear that any attempts have been made to obtain them.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4) (2016).  VA has a duty to obtain records of treatment reported by a private physician, as well.  Massey v. Brown, 7 Vet. App. 204 (1994).  As such, on remand, current VA and private medical records should be obtained and associated with the claims file.

The Veteran's anxiety disorder is service connected-the RO found that the evidence did not reflect a diagnosis of PTSD.  The most recent psychiatric examination in the record is a February 2016 private examination, reflecting the diagnoses of PTSD, recurrent, moderate major depression, and generalized anxiety disorder.  Clarification is needed as to whether all of the Veteran's psychiatric disabilities are related to service, and whether any non-service-connected symptoms can be differentiated from symptoms of service-connected disorder.  Mittleider v. West, 11 Vet. App. 181 (1998) (holding that separating symptoms of a service-connected disability from those of a nonservice-connected disability is a medical determination). 

At the time of the February 2016 private evaluation, the examiner did not find that the Veteran was unable to work due to his service-connected psychiatric disability.  The November 2016 vocational assessment submitted by the Veteran reflected the finding that the Veteran was unable to work due to his psychiatric symptoms.  As it appears that there may have been a worsening of the Veteran's disability, he should be provided with a VA examination to determine the current nature and severity of his service-connected anxiety disorder, to include whether his service-connected psychiatric disability renders him unable to obtain or maintain gainful employment. 

Specifically with regard to the claim for TDIU, the Veteran should be provided with a notification letter informing him of the evidence and information necessary to substantiate a TDIU claim.  In addition, the Veteran should be supplied with a VA Form 21-8940 and informed that a substantially complete VA Form 21-8940 is required to establish entitlement to TDIU because it gathers relevant and indispensable information regarding a claimant's disabilities and employment and educational histories.  VA Adjudication Manual M21-1, IV.ii.2.F.2.b.  See Fast Letter 13-13 (Jun. 17, 2013) (If the Veteran fails to complete and return the VA Form 21-8940, then administratively deny the claim.); see also M21-1MR IV.ii.2.F.4.k.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notification letter concerning his claim of entitlement to a TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2016).  In specific, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.  A copy of such notice should also be provided to the Veteran's representative.

2.  Provide the Veteran with a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability.  M21-1MR, IV.ii.2.F.2.a.  Notify him that a failure to return the VA Form 21-8940 may result in the denial of his claim.  M21-1, IV.ii.2.F.2.b.

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the remanded claims.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include updated VA treatment records dated from March 2012 to the present and records showing anger management classes taken by the Veteran in 2010, should be obtained.

4.  Then, schedule the Veteran for a VA mental disorders examination for the following:

a)  Opinion as to the current nature and extent of his service-connected anxiety disorder.  The examiner must, to the extent possible, record all manifested symptoms and impairments associated with the disability.

b)  Comment as to his ability to function in an occupational environment and describe his functional impairment caused solely by his service-connected anxiety disorder.  The examiner should address the evidence of record stating that the Veteran's service-connected hearing loss and tinnitus exacerbate his psychiatric disorder when he has difficulty communicating.  See February 2016 private psychiatric evaluation. 

5.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




